Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 10/28/2021is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-14, 16-23, 25-28, 30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Khoryaev et al. (hereinafter “Khoryaev”).

 Regarding Claim 1, Khoryaev teaches A user equipment (UE) for wireless communication, comprising:  (Figure 3 and [0050], illustrates user device 300)
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: (Figure 3 and [0050]-[0051], illustrates user device 300 comprising processor and memory)
receive a control channel message encoded according to a first format that is associated with a different set of shared data channel (SCH) parameters than a second format supported by the UE, wherein the second format is a legacy format relative to the first format;  ([0184]-[0185], discloses dual SCI transmission may be used. In this case. SCI Format 1 (i.e. second legacy format) may be used to provide control signaling (i.e. control channel message) to R14 UEs 102 (in a compatible manner) and SCI Format X (i.e. first format) may be used to send additional information for R15 UEs 102 (such as SCI Format X). Figure 17 and [0185], further discloses reception of SCI R15 (i.e. receiving a control channel message according to a first format). [0177], discloses LTE R15 using a scaled TBS based on a TBS table associated with LTE R14 (i.e. different set of SCH parameters). [0179], further discloses different modulation techniques supported for R14 and R15 UEs (i.e. different set of SCH parameters))
determine that the control channel message is encoded according to the first format based at least in part on comparing one or more bit values, of the control channel message, in bit positions corresponding to a set of bits defined by the second format, and one or more expected bit values defined by the first format; and ([0179], discloses In some cases, compatibility with legacy (including but not limited to LTE R14) terminals that do not support 64QAM demodulation may be challenging. For instance, legacy (including but not limited to LTE R14) UEs 102 may not necessarily expect 64QAM transmission and may interpret high MCS indexes (which may correspond to 64QAM modulation in some MCS tables) as modulations other than 64QAM (such as 16QAM and/or other). In order to remove this ambiguity, signaling (explicit or implicit) may be used. In case of explicit signaling, One or more reserved fields of SCI Format 1 (i.e. bit positions corresponding to a set of bits defined by the second format) may be used to indicate interpretation of MCS index (i.e. one or more expected bit values defined by the first format) to R15 UEs 102. [0184], discloses In some embodiments, reinterpretation of existing (such as legacy, R14 and/or other) SCI Format 1 fields may be used. The SCI Format 1 may have reserved bits that can be reused to address compatibility issue(s))
select one or more resources for transmission, based at least in part on information included in the control channel message, when the control channel message is encoded according to the first format. ([0130], discloses V2V sensing and resource selection procedure across CCs based on CC specific resource pools. [0183], disclose in cases in which resource pools are shared by R14 UEs 102 and R15 UEs 102, control signaling may be used to differentiate R14 and R15 transmissions for high order modulations.  [0205]-[0206], further discloses transmission of a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format or a non-legacy format (i.e. control channel is encoded according to a first format). Multiple resource pools of time resources and frequency resources may be allocated for V2V sidelink transmissions. A first portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a legacy format. A second portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a non-legacy format) 

Regarding Claim 2, Khoryaev teaches The UE of claim 1, wherein the first format is defined within a first standard, and the second format is defined within a second standard, wherein the second standard is a legacy standard relative to the first standard. ([0205]-[0206], further discloses transmission of a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format (second format) or a non-legacy format (i.e. first format). [0177], further discloses a first system, such as LTE R14 (i.e. second standard) may be a legacy system, and a second system, such as LTE R15 (i.e. first standard), may be a non-legacy system)

Regarding Claim 3, Khoryaev teaches The UE of claim 2, wherein the UE supports the second standard and does not support the first standard. ([0179] In some cases, compatibility with legacy (including but not limited to LTE R14) terminals that do not support 64QAM demodulation (i.e. first standard) may be challenging. [0180], further discloses in some embodiments, the R14 UEs 102 may receive bit stream that can be decoded using legacy demodulators (such as QPSK, 16QAM and/or other) possibly with limited performance loss, while R15 UEs 102 may receive all bit streams. For instance, two independent information bit streams may be encoded and/or multiplexed in accordance with: the first bit stream may be decoded by both R14 UEs 102 and R15 UEs; the second bit stream may be decoded by R15 UEs 102 but not necessarily by R14 UEs 102)

Regarding Claim 4, Khoryaev teaches The UE of claim 2, wherein the first standard supports at least one modulation technique that is not supported by the second standard. ([0179] In some cases, compatibility with legacy (including but not limited to LTE R14) terminals that do not support 64QAM demodulation (i.e. first standard) may be challenging. [0180], further discloses in some embodiments, the R14 UEs 102 may receive bit stream that can be decoded using legacy demodulators (such as QPSK, 16QAM and/or other) possibly with limited performance loss, while R15 UEs 102 may receive all bit streams. For instance, two independent information bit streams may be encoded and/or multiplexed in accordance with: the first bit stream may be decoded by both R14 UEs 102 and R15 UEs; the second bit stream may be decoded by R15 UEs 102 but not necessarily by R14 UEs 102)

Regarding Claim 5, Khoryaev teaches The UE of claim 1, wherein the different set of SCH parameters include at least one of a different modulation coding scheme (MCS) table, a different transport block size (TBS) mapping rule, or a combination thereof. ([0177], discloses LTE R15 using a scaled TBS based on a TBS table associated with LTE R14 (i.e. different set of SCH parameters). [0179], further discloses different modulation techniques supported for R14 and R15 UEs (i.e. different set of SCH parameters)))

Regarding Claim 6, Khoryaev teaches The UE of claim 1, wherein the memory and the one or more processors, to compare the one or more bit values of the control channel message and the one or more expected bit values defined by the first format, are configured to: compare a transmission format bit value, of the control channel message, and an expected transmission format bit value defined by the first format. ([0205]-[0206], further discloses transmission of a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format (second format) or a non-legacy format (i.e. first format))

Regarding Claim 7, Khoryaev teaches The UE of claim 6, wherein the transmission format bit value is in a bit position corresponding to a reserved bit defined by the second format, and the reserved bit is defined to be zero by the second format. ([0184], discloses reinterpretation of existing (such as legacy, R14 and/or other) SCI Format 1 fields may be used. The SCI Format 1 may have reserved bits that can be reused to address compatibility issue(s). In this case, one SCI Format 1 can be compatible with R14 UEs another SCI Format may be used for R15 UEs 102 (for instance, SCI Format X(R15)))

Regarding Claim 8, Khoryaev teaches The UE of claim 1, wherein the information included in the control channel message includes at least one of priority information, resource reservation information, or a combination thereof. ([0103] At operation 930, the UE 102 may transmit an SCI that indicates schedule information (i.e. resource reservation information) for the V2V sidelink transmission by the UE 102. [0159], further discloses the V2X service or service type information (i.e. priority information) may be signaled in SCI)

Regarding Claim 10, Khoryaev teaches The UE of claim 1, wherein the memory and the one or more processors, to select the one or more resources for transmission, are configured to: 
select the one or more resources for transmission based at least in part on a resource pool configuration, wherein the resource pool configuration indicates one of: a common resource pool for a first set of UEs that support the first format and a second set of UEs that support the second format, or a first resource pool for the first set of UEs and a second resource pool for the second set of UEs, wherein the first resource pool is separate from the second resource pool. ([0130], discloses V2V sensing and resource selection procedure across CCs based on CC specific resource pools. [0183], disclose in cases in which resource pools are shared by R14 UEs 102 and R15 UEs 102, control signaling may be used to differentiate R14 and R15 transmissions for high order modulations.  [0205]-[0206], further discloses transmission of a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format or a non-legacy format (i.e. control channel is encoded according to a first format). Multiple resource pools of time resources and frequency resources may be allocated for V2V sidelink transmissions. A first portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a legacy format. A second portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a non-legacy format)

Regarding Claim 11, Khoryaev teaches A user equipment (UE) for wireless communication, comprising: (Figure 3 and [0050], illustrates user device 300)
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: (Figure 3 and [0050]-[0051], illustrates user device 300 comprising processor and memory)
monitor a set of resources based at least in part on a resource pool configuration, ([0130], discloses V2V sensing (i.e. monitoring) and resource selection procedure across CCs based on CC specific resource pools. [0134], further discloses In some embodiments, sidelink CCs may) have different configurations in terms of resource configuration. For instance, a resource pool configuration (such as a number of sub-channels per CC, a number of PRBs per sub-channel and/or other) may differ from one CC to another CC.) 
wherein the resource pool configuration indicates one of: a common resource pool for a first set of UEs that support a set of shared data channel (SCH) parameters and a second set of UEs that support a proper subset of the set of SCH parameters, or a first resource pool for the first set of UEs and a second resource pool for the second set of UEs, wherein the first resource pool is separate from the second resource pool; ([0183], disclose in cases in which resource pools are shared by R14 UEs 102 and R15 UEs 102, control signaling may be used to differentiate R14 and R15 transmissions for high order modulations.  [0205]-[0206], further discloses transmission of a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format or a non-legacy format (i.e. control channel is encoded according to a first format). Multiple resource pools of time resources and frequency resources may be allocated for V2V sidelink transmissions. A first portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a legacy format. A second portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a non-legacy format) and 
select one or more resources, from the common resource pool or the first resource pool and the second resource pool, for transmission based at least in part on monitoring the set of resources. ([0130], discloses V2V sensing  and resource selection procedure across CCs based on CC specific resource pools. [0164], further discloses in some embodiments, a resource pool may include resources from at least one CC. In some embodiments, a resource pool may include resources from multiple CCs. In some embodiments, joint sensing and resource selection may be performed across multiple CCs. In some embodiments, a list of candidate resources may be determined based on sensing and resource selection procedure operating across multiple CCs)

Regarding Claim 12, Khoryaev teaches The UE of claim 11, wherein the first resource pool is separated from the second resource pool in a frequency domain. ([0206], discloses wherein multiple resource pools of time resources and frequency resources may be allocated for V2V sidelink transmissions. A first portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a legacy format. A second portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a non-legacy format.)

Regarding Claim 13, Khoryaev teaches The UE of claim 11, wherein the first resource pool is separated from the second resource pool in a time domain. ([0206], discloses wherein multiple resource pools of time resources and frequency resources may be allocated for V2V sidelink transmissions. A first portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a legacy format. A second portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a non-legacy format.)

Regarding Claim 14, Khoryaev teaches The UE of claim 11, wherein the memory and the one or more processors, to monitor the set of resources, are configured to: apply received signal strength indicator (RSSI) sensing based at least in part on the resource pool configuration. ([0134] and [0164], discloses in some embodiments, sidelink CCs may have different configurations in terms of resource configuration. For instance, a resource pool configuration (such as a number of sub-channels per CC, a number of PRBs per sub-channel and/or other) may differ from one CC to another CC. [0147]-[0149], teaches congestion control and load balancing of CCs, in which CC selection is performed such that load may be distributed across CCs. [0160], discloses in some embodiments, an estimation of the CC load (V2X service independent) may be based on a signal power/signal quality measurement, including but not limited to an S-RSSI measurement across the CC resources.)


Regarding Claim 16, Khoryaev teaches The UE of claim 11, wherein the set of SCH parameters include at least one of a different modulation coding scheme (MCS) table, a different transport block size (TBS) mapping rule, or a combination thereof, excluded from the proper subset of the set of SCH parameters. ([0177], discloses LTE R15 using a scaled TBS based on a TBS table associated with LTE R14 (i.e. different set of SCH parameters). [0179], further discloses different modulation techniques supported for R14 and R15 UEs (i.e. different set of SCH parameters)))

Regarding Claim 17, Khoryaev teaches the UE of claim 11, wherein the first set of UEs support a first standard and a second standard, and the second set of UEs support the second standard and do not support the first standard. ([0179] In some cases, compatibility with legacy (including but not limited to LTE R14) terminals that do not support 64QAM demodulation may be challenging. [0180], further discloses in some embodiments, the R14 UEs 102 (i.e. second set of UEs supporting second standard only) may receive bit stream that can be decoded using legacy demodulators (such as QPSK, 16QAM and/or other) possibly with limited performance loss, while R15 UEs 102 (i.e. first set of UEs supporting both standards) may receive all bit streams. For instance, two independent information bit streams may be encoded and/or multiplexed in accordance with: the first bit stream may be decoded by both R14 UEs 102 and R15 UEs; the second bit stream may be decoded by R15 UEs 102 but not necessarily by R14 UEs 102)

Regarding Claim 18, Khoryaev teaches The UE of claim 17, wherein the first standard supports at least one modulation technique not supported by the second standard. ([0179] In some cases, compatibility with legacy (including but not limited to LTE R14) terminals that do not support 64QAM demodulation (i.e. first standard) may be challenging. [0180], further discloses in some embodiments, the R14 UEs 102 may receive bit stream that can be decoded using legacy demodulators (such as QPSK, 16QAM and/or other) possibly with limited performance loss, while R15 UEs 102 may receive all bit streams. For instance, two independent information bit streams may be encoded and/or multiplexed in accordance with: the first bit stream may be decoded by both R14 UEs 102 and R15 UEs; the second bit stream may be decoded by R15 UEs 102 but not necessarily by R14 UEs 102)


Regarding Claim 19, Khoryaev teaches The UE of claim 11, wherein the memory and the one or more processors are further configured to: receive a control channel message encoded according to a first format supported by the first set of UEs, when monitoring the set of resources; ([0184]-[0185], discloses dual SCI transmission may be used. In this case. SCI Format 1 (i.e. second legacy format) may be used to provide control signaling (i.e. control channel message) to R14 UEs 102 (in a compatible manner) and SCI Format X (i.e. first format) may be used to send additional information for R15 UEs 102 (such as SCI Format X). Figure 17 and [0185], further discloses reception of SCI R15 (i.e. receiving a control channel message according to a first format). [0177], discloses LTE R15 using a scaled TBS based on a TBS table associated with LTE R14 (i.e. different set of SCH parameters). [0179], further discloses different modulation techniques supported for R14 and R15 UEs (i.e. different set of SCH parameters))and 
determine that the control channel message is encoded according to the first format based at least in part on comparing one or more bit values, of the control channel message, in bit positions corresponding to a set of bits defined by a second format supported by the second set of UEs, and one or more expected bit values defined by the first format, ([0179], discloses In some cases, compatibility with legacy (including but not limited to LTE R14) terminals that do not support 64QAM demodulation may be challenging. For instance, legacy (including but not limited to LTE R14) UEs 102 may not necessarily expect 64QAM transmission and may interpret high MCS indexes (which may correspond to 64QAM modulation in some MCS tables) as modulations other than 64QAM (such as 16QAM and/or other). In order to remove this ambiguity, signaling (explicit or implicit) may be used. In case of explicit signaling, One or more reserved fields of SCI Format 1 (i.e. bit positions corresponding to a set of bits defined by the second format) may be used to indicate interpretation of MCS index (i.e. one or more expected bit values defined by the first format) to R15 UEs 102. [0184], discloses In some embodiments, reinterpretation of existing (such as legacy, R14 and/or other) SCI Format 1 fields may be used. The SCI Format 1 may have reserved bits that can be reused to address compatibility issue(s).
wherein selecting the one or more resources is based at least in part on information included in the control channel message, when the control channel message is encoded according to the first format. ([0130], discloses V2V sensing and resource selection procedure across CCs based on CC specific resource pools. [0183], disclose in cases in which resource pools are shared by R14 UEs 102 and R15 UEs 102, control signaling may be used to differentiate R14 and R15 transmissions for high order modulations.  [0205]-[0206], further discloses transmission of a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format or a non-legacy format (i.e. control channel is encoded according to a first format). Multiple resource pools of time resources and frequency resources may be allocated for V2V sidelink transmissions. A first portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a legacy format. A second portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a non-legacy format) 


Regarding Claim 20, Khoryaev teaches  A method of wireless communication performed by a user equipment (UE),  (Figure 3 and [0050], illustrates user device 300) comprising: 
receiving a control channel message encoded according to a first format that is associated with a different set of shared data channel (SCH) parameters than a second format supported by the UE, wherein the second format is a legacy format relative to the first format; ([0184]-[0185], discloses dual SCI transmission may be used. In this case. SCI Format 1 (i.e. second legacy format) may be used to provide control signaling (i.e. control channel message) to R14 UEs 102 (in a compatible manner) and SCI Format X (i.e. first format) may be used to send additional information for R15 UEs 102 (such as SCI Format X). Figure 17 and [0185], further discloses reception of SCI R15 (i.e. receiving a control channel message according to a first format). [0177], discloses LTE R15 using a scaled TBS based on a TBS table associated with LTE R14 (i.e. different set of SCH parameters). [0179], further discloses different modulation techniques supported for R14 and R15 UEs (i.e. different set of SCH parameters))
 determining that the control channel message is encoded according to the first format based at least in part on comparing one or more bit values, of the control channel message, in bit positions corresponding to a set of bits defined by the second format, and one or more expected bit values defined by the first format; and([0179], discloses In some cases, compatibility with legacy (including but not limited to LTE R14) terminals that do not support 64QAM demodulation may be challenging. For instance, legacy (including but not limited to LTE R14) UEs 102 may not necessarily expect 64QAM transmission and may interpret high MCS indexes (which may correspond to 64QAM modulation in some MCS tables) as modulations other than 64QAM (such as 16QAM and/or other). In order to remove this ambiguity, signaling (explicit or implicit) may be used. In case of explicit signaling, One or more reserved fields of SCI Format 1 (i.e. bit positions corresponding to a set of bits defined by the second format) may be used to indicate interpretation of MCS index (i.e. one or more expected bit values defined by the first format) to R15 UEs 102. [0184], discloses In some embodiments, reinterpretation of existing (such as legacy, R14 and/or other) SCI Format 1 fields may be used. The SCI Format 1 may have reserved bits that can be reused to address compatibility issue(s))
selecting one or more resources for transmission, based at least in part on information included in the control channel message, when the control channel message is encoded according to the first format. ([0130], discloses V2V sensing and resource selection procedure across CCs based on CC specific resource pools. [0183], disclose in cases in which resource pools are shared by R14 UEs 102 and R15 UEs 102, control signaling may be used to differentiate R14 and R15 transmissions for high order modulations.  [0205]-[0206], further discloses transmission of a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format or a non-legacy format (i.e. control channel is encoded according to a first format). Multiple resource pools of time resources and frequency resources may be allocated for V2V sidelink transmissions. A first portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a legacy format. A second portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a non-legacy format) 

Claims 21-23, and 25 are rejected for having the same limitations as claims 6-8, and 5, respectively, except the claims are in method format.

Regarding Claim 26, Khoryaev teaches A method of wireless communication performed by a user equipment (UE), (Figure 3 and [0050], illustrates user device 300)comprising: 
monitoring a set of resources based at least in part on a resource pool configuration, ([0130], discloses V2V sensing (i.e. monitoring) and resource selection procedure across CCs based on CC specific resource pools. [0134], further discloses In some embodiments, sidelink CCs may) have different configurations in terms of resource configuration. For instance, a resource pool configuration (such as a number of sub-channels per CC, a number of PRBs per sub-channel and/or other) may differ from one CC to another CC.) 
wherein the resource pool configuration indicates one of: a common resource pool for a first set of UEs that support a set of shared data channel (SCH) parameters and a second set of UEs that support a proper subset of the set of SCH parameters, or a first resource pool for the first set of UEs and a second resource pool for the second set of UEs, wherein the first resource pool is separate from the second resource pool; and ([0183], disclose in cases in which resource pools are shared by R14 UEs 102 and R15 UEs 102, control signaling may be used to differentiate R14 and R15 transmissions for high order modulations.  [0205]-[0206], further discloses transmission of a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format or a non-legacy format (i.e. control channel is encoded according to a first format). Multiple resource pools of time resources and frequency resources may be allocated for V2V sidelink transmissions. A first portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a legacy format. A second portion of the resource pools may be allocated for V2V sidelink transmissions in accordance with a non-legacy format) 
selecting one or more resources, from the common resource pool or the first resource pool and the second resource pool, for transmission based at least in part on monitoring the set of resources. ([0130], discloses V2V sensing  and resource selection procedure across CCs based on CC specific resource pools. [0164], further discloses in some embodiments, a resource pool may include resources from at least one CC. In some embodiments, a resource pool may include resources from multiple CCs. In some embodiments, joint sensing and resource selection may be performed across multiple CCs. In some embodiments, a list of candidate resources may be determined based on sensing and resource selection procedure operating across multiple CCs)

Claims 27, 28, and 30 are rejected for having the same limitations as claims 12, 13, and 16, respectively, except the claims are in method format.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 15, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of US 2022/0330275 A1 to Dong et al. (hereinafter “Dong”)

 Regarding Claim 9, Khoryaev teaches The UE of claim 1, wherein the memory and the one or more processors, to select the one or more resources for transmission, are configured to: 
Khoryaev does not explicitly teach apply reference signal received power (RSRP) exclusion based at least in part on the information included in the control channel message.
However, in a similar field of endeavor, Dong teaches in Figure 4 and [0121], If the scheduling terminal device monitors the SCI (i.e. control channel message) sent by the another terminal device in the frequency domain resource pool, and may determine, based on the monitored message, that the candidate resource includes the resource that has been reserved by the another terminal device, and the reserved resource is located in a resource selection window [n+T1, n+T2], the scheduling terminal device performs physical sidelink shared channel-reference signal received power (Physical Sidelink Shared Channel-Reference Signal Received Power, PSSCH-RSPR) measurement on the candidate resource corresponding to the reserved resource. If a measurement result is greater than a preset RSRP threshold [Th]_RSRP, the reserved resource is excluded from the resource selection window (namely, the candidate resource), to obtain a remaining candidate resource.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khoryaev to include the above limitations as suggested by Dong, to allow for enriched and complete sidelink-based resource configuration manner.

Regarding Claim 15, Khoryaev teaches The UE of claim 11, further wherein the memory and the one or more processors are further configured to: 
receive a control channel message, when monitoring the set of resources; and (Figure 17 and [0185], further discloses reception of SCI R15 (i.e. receiving a control channel message according to a first format).
Khoryaev does not explicitly teach apply reference signal received power (RSRP) exclusion based at least in part on information included in the control channel message, wherein selecting the one or more resources is based at least in part on applying the RSRP exclusion.
However, in a similar field of endeavor, Dong teaches in Figure 4 and [0121], If the scheduling terminal device monitors the SCI (i.e. control channel message) sent by the another terminal device in the frequency domain resource pool, and may determine, based on the monitored message, that the candidate resource includes the resource that has been reserved by the another terminal device, and the reserved resource is located in a resource selection window [n+T1, n+T2], the scheduling terminal device performs physical sidelink shared channel-reference signal received power (Physical Sidelink Shared Channel-Reference Signal Received Power, PSSCH-RSPR) measurement on the candidate resource corresponding to the reserved resource. If a measurement result is greater than a preset RSRP threshold [Th]_RSRP, the reserved resource is excluded from the resource selection window (namely, the candidate resource), to obtain a remaining candidate resource.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khoryaev to include the above limitations as suggested by Dong, to allow for enriched and complete sidelink-based resource configuration manner.

Claim 24 is rejected for having the same limitations as claim 9, except the claim is in method format.
Claim 29 is rejected for having the same limitations as claim 15, except the claim is in method format.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0376304 to Cheng et al, directed to receiving control signaling from a neighbor UE, determining supported formats (R14, R15, R16), and selecting a format for communication.
US 2018/0332620 to Malladi et al, directed to decoding control channel transmissions, identifying a pool of resource blocks that are available, and selecting a subset of RBs from the available pool of RBs for transmission.
US 2019/0110178 to Baghel et al, directed to general concepts of R15/16 support negotiation and control in cellular V2X communications.
US 2021/0204250 to Ashraf, directed to selection of radio resources from one or more resource pools shared by radio devices supporting different formats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477